UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          2/3/2020
 HAHA Global, Inc., et al.,

                                Plaintiffs,
                                                              1:19-cv-04749 (VEC) (SDA)
                    -against-
                                                              ORDER
 Barclays et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Pending before the Court are Plaintiffs’ motions for expedited discovery and other relief

(ECF Nos. 78 and 80). Plaintiffs’ motions are DENIED. Based upon the Court’s review of Plaintiffs’

Amended Complaint and the pending motions to dismiss, the Court in its discretion finds that

there is no basis for expedited discovery (or any discovery at the present time). The Clerk of Court

is respectfully directed to close the gavels at ECF Nos. 78 and 80. A copy of this Order will be

mailed to pro se Plaintiff Aghaei by Chambers.

SO ORDERED.

DATED:         New York, New York
               February 3, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
